DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/28/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-20 are directed to invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Reasons For Allowance
Claims 1-11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1 and 9, respectively.  In particular, the prior art does not teach or suggest an IC having a transistor on a substrate comprising a buffer structure overlying the substrate, the buffer structure having a first buffer layer, a second buffer layer overlying the first buffer layer, and a third buffer layer overlying the second buffer layer, the first buffer layer having a first carbon concentration, the second buffer layer having a second carbon concentration lower than the first carbon concentration, and the third buffer layer having a third carbon concentration higher than the second carbon concentration as recited in claim 1 or a buffer structure overlying the substrate, the buffer structure comprising a base aluminum gallium nitride (AlGaN) buffer layer overlying the substrate, a first AlGaN buffer layer overlying the base AlGaN buffer layer, and a second AlGaN buffer layer overlying the first AlGaN buffer layer, a gallium nitride (GaN) buffer layer overlying the second AlGaN buffer layer, the first AlGaN buffer layer having a first carbon concentration, the second AlGaN buffer layer having a second carbon concentration lower than the first carbon concentration, and the GaN buffer layer having a third carbon concentration higher than the second carbon concentration as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893